United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Cheektowaga, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-736
Issued: November 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 31, 2011 appellant filed a timely appeal from a November 9, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which affirmed the denial
of her claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an injury in the performance of duty.

1
2

5 U.S.C. § 8101 et seq.

The record also contains a December 16, 2010 decision denying appellant’s request for a hearing. Appellant’s
attorney did not appeal from this decision.

FACTUAL HISTORY
On January 12, 2010 appellant, then a 59-year-old customer service representative, filed
an occupational disease claim alleging that she developed carpal tunnel syndrome in the
performance of duty. Her physician advised that the condition was work related. Appellant first
became aware of the injury and its relation to her work on August 8, 2008. She stopped work on
that date and returned on February 13, 2009.
In an August 11, 2008 report, Dr. Joseph Corigliano, a Board-certified family practitioner
and osteopath, diagnosed carpal tunnel syndrome and placed appellant off work from August 11
to 18, 2008. A September 25, 2009 electromyography (EMG) scan, interpreted by Dr. Tomas
Holmlund, a Board-certified neurologist, revealed left median neuropathy, distal to the wrist,
consistent with carpal tunnel syndrome and chronic left C8 radiculopathy. The record contains
an August 15, 2008 disability certificate from a physician’s assistant.
In reports from October 30, 2008 to January 22, 2009, Dr. Xin Zhou, a Board-certified
physiatrist and treating physician, diagnosed carpal tunnel syndrome status post recent surgery
and left wrist sprain status following a fall two weeks prior. She noted that appellant worked in
customer service full time which involved typing and answering telephone calls. Dr. Zhou
related that appellant had a history of carpal tunnel syndrome secondary to a fall at work which
occurred on August 7, 2006. She noted that appellant underwent left carpal tunnel surgery on
September 15, 2008. Dr. Zhou noted that two weeks earlier, appellant fell and landed on the
extended left hand and developed shooting pain in the left wrist after that fall. She advised that
appellant related that she noticed left hand weakness but was unable to determine if the pain was
old or new because she had not used the left hand because lifting two to three pounds would
cause severe pain in the left wrist. In her December 16, 2008 report, Dr. Zhou reviewed the
nerve conduction studies (NCS) and EMG summary and concluded that appellant had
electrodiagnostic evidence of median nerve neuropathy, which was moderate to severe. She
provided a January 17, 2009 report in which she repeated her previous findings and opined that
appellant had a “history of carpal tunnel syndrome caused by a work-related injury.” Dr. Zhou
also provided appellant with disability certificates placing her off work from October 27, 2008 to
January 22, 2009.
In a February 16, 2010 report, Dr. Timothy McGrath, a Board-certified orthopedic
surgeon, noted that appellant was in for follow-up regarding left hand numbness and tingling
symptoms. Appellant had been working for the employing establishment since January 2002
performing a significant amount of repetitive use of the left hand, including prolonged multiple
mouse clicking. Dr. McGrath noted that appellant had a claim for her condition back in
August 2008 and underwent a left carpal tunnel release on September 14, 2008. He related that
she was “unsure of whether or not the claim has actually been accepted.” Dr. McGrath noted
that appellant had another separate injury at work in 2005 when she fell off of a chair at work
landing on her left side. He advised that it caused some numbness and tingling symptoms in the
hand. Dr. McGrath also noted that appellant had two previous two-level cervical discectomies
and fusions related to a cervical spine injury from a motor vehicle accident. He noted that
appellant also had persistent left hand numbness and tingling symptoms for which she had repeat
NCS. Dr. McGrath diagnosed probable left recurrent carpal tunnel syndrome. He opined that
appellant’s original carpal tunnel problem, even prior to her carpal tunnel release surgery, was
2

related to the longstanding repetitive overuse of her hands. Dr. McGrath noted that this may
represent a recurrent carpal tunnel problem and she has continued with repetitive use. He
advised that “the ongoing repetitive overuse of the hand contributed to possible recurrent carpal
tunnel syndrome.”
In a letter dated February 24, 2010, OWCP advised appellant that the evidence submitted
was insufficient to establish her claim.3 It requested that she submit additional supportive factual
and medical evidence. A copy of the letter was also provided to the employing establishment.
In a March 25, 2010 statement, appellant indicated that she believed that she had an open
claim because after she fell on September 16, 2005 which was on her left side, she had pain and
numbness to her left side which she believed was the onset of the carpal tunnel syndrome. She
indicated that she was advised by her physicians that this could have brought on her condition.
Furthermore, when appellant started work in January 2002, she did not have any pain, numbness
or any other issues. She related that she would be off from work for a bit, and her hands would
recover “a little” but, as soon as she returned to work and did the “repetitive mouse clicking and
typing,” the pain returned and precluded her from using her hands. Appellant explained that she
was “not sure what Dr. Zhou was referring to when using the date of August 7, 2006 -- I believe
she is referring to the September 16, 2005 date but inserted the incorrect date.” She also noted
that she purchased her own keyboard supports and described her job duties, which included
numerous keyboard clicks comprised of an average of 40 to 60 mouse clicks ever three to five
minutes. Appellant included a description of the keyboard strokes she used.
In a March 9, 2010 statement, James D. Bialy, a team manager, confirmed that the
description appellant provided for her job duties was possible and provided a position
description.
By decision dated April 15, 2010, OWCP denied appellant’s claim on the grounds that
the medical evidence did not establish that specific job duties caused her claimed condition.
On April 21, 2010 counsel requested a telephonic hearing, which was held on
August 11, 2010. During the hearing, appellant testified that she had an injury to her left arm
and side in 2005 when she fell off a chair. She testified about her carpal tunnel syndrome
diagnosis and her work duties. Appellant also provided an ergonomic survey dated March 2,
2010, which was performed on her behalf. She indicated that, afterwards, she was assigned to a
new cubical with a touch screen instead of a mouse, which was very helpful. Appellant
confirmed that she had worked on the old equipment for approximately nine years. She also
advised that she had right carpal tunnel surgery while working for a previous employer in 1996.
Appellant testified that she had worked for the employing establishment since 2002.
In a September 1, 2009 report, Dr. McGrath noted that appellant was seen for left
shoulder and hand pain. He noted her 2005 work incident stating that appellant fell out of a chair
and landed on her left arm and hand. Dr. McGrath indicated that appellant had previously
3

OWCP noted that appellant had a previous claim for a September 16, 2005 injury when she fell over backwards
from a chair. Claim No. xxxxxx837. The claim was denied by OWCP and the Board affirmed OWCP’s denial of
the claim. Docket No. 08-2122 (issued May 4, 2009). This claim is not before the Board on the present appeal.

3

undergone a cervical decompression and fusion in 2005 and that she subsequently underwent a
left open carpal tunnel release. He advised that she was doing well until two weeks following
the 2005 incident at work, when she fell out of a chair, landing on her left side and her hand and
shoulder. Dr. McGrath noted that appellant was seen at that time and had x-rays which were
interpreted as normal. He indicated that she continued to experience persistent tenderness at the
wrist at the base of her carpal tunnel incision, as well as persistent left shoulder pain which was
intermittent in nature and gradually worsened. Dr. McGrath opined that appellant was “status
post left open carpal tunnel release, with aggravation of the wrist following an aggravating workrelated injury, as well as left shoulder rotator cuff impingement which has been aggravated by
her work-related fall. Since appellant was previously asymptomatic for this, I believe that this
causally related to her above-described work injury.” Dr. McGrath reiterated that the problems
with the left side were causally related to her aggravating work injury.
In a November 9, 2010 decision, OWCP’s hearing representative affirmed the April 15,
2010 decision.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.4
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized medical opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment factors.
The opinion of the physician must be based upon a complete factual and medical background of
the claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
ANALYSIS
Appellant attributed her bilateral carpal tunnel syndrome to “repetitive mouse clicking
and typing,” as a customer service representative. OWCP accepted the occurrence of the
claimed employment factors. The issue, therefore, is whether the medical evidence establishes a
causal relationship between the claimed conditions and the identified employment factors.
The medical evidence includes several reports from Dr. Zhou. In an October 30, 2008
report, Dr. Zhou diagnosed carpal tunnel syndrome status post recent surgery and left wrist
4

Solomon Polen, 51 ECAB 341 (2000); see also Victor J. Woodhams, 41 ECAB 345, 352 (1989).

5

Id.

4

sprain status post fall two weeks ago. Although she noted that appellant worked in customer
service “full time” with duties comprised of typing and answering telephone calls, she related the
history of carpal tunnel syndrome secondary to a fall at work which occurred on August 7, 2006.
Dr. Zhou does not attribute the condition to the repetitive duties alleged by appellant in the
present occupational disease claim or otherwise provide rationale regarding how appellant’s
repetitive work duties caused or aggravated her condition.6 Her January 17, 2009 report advised
that appellant had a “history of carpal tunnel syndrome caused by a work-related injury” but did
not provide any medical reasoning to explain how appellant’s particular repetitive work duties
caused or aggravated her condition. Without any explanation as to how Dr. Zhou arrived at this
conclusion, the report is of limited probative value.7 Her December 16, 2008 report noted
findings from diagnostic testing but did not address whether appellant had a work-related
condition. The other notes and disability certificates from Dr. Zhou did not address the cause of
appellant’s condition. Medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.8 Thus,
evidence from Dr. Zhou is insufficient to establish appellant’s claim.
In a September 1, 2009 report, Dr. McGrath noted appellant’s 2008 left carpal tunnel
release and opined that appellant had aggravation of the wrist following an aggravating workrelated injury, as well as left shoulder rotator cuff impingement which was aggravated by her
work-related fall in 2005. He opined that she was previously asymptomatic for this and stated
that he believed that this was causally related to her work injury. Dr. McGrath reiterated in this
report, as well as in his February 16, 2010 report, that appellant’s problems with the left side
were due to her previously claimed injury in 2005. However, as explained, matters relating to
the September 16, 2005 incident were denied by OWCP in a separate claim and are not presently
before the Board.9 Moreover, the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.10 On February 16, 2010 Dr. McGrath
noted appellant’s repetitive hand use including prolonged mouse clicking at work since
January 2002. He also noted that appellant had two previous cervical spine surgeries related to a
motor vehicle accident. Dr. McGrath concluded that appellant’s original carpal tunnel problem
was due to longstanding repetitive overuse of her hands. However, he did not explain in either
of his reports the reasons why particular repetitive duties caused or aggravated her carpal tunnel
condition. The need for reasoning, or rationale, is particularly important as the record indicates
that appellant had nonwork-related right carpal tunnel and cervical spine conditions.
6

Appellant advised that Dr. Zhou gave an incorrect date of the fall noting that the fall occurred on
September 16, 2005. The Board notes that OWCP separately adjudicated, in claim number xxxxxx837, whether the
September 16, 2005 incident caused an injury. Should appellant wish to further address whether the September 16,
2005 incident caused an injury, she should pursue the matter through OWCP claim number xxxxxx837. See supra
note 3.
7

T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the issue
of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale.
8

S.E., Docket No. 08-2214 (issued May 6, 2009).

9

See supra notes 3, 6.

10

A.C., Docket No. 08-1453 (issued November 18, 2008).

5

Dr. McGrath gave no reasoned explanation as to why her current conditions were due to work
factors, such as clicking a mouse with her left hand, and not attributable to her nonwork-related
conditions. Thus, his opinion on causal relationship is of limited probative value.
Other medical evidence submitted by appellant is insufficient to establish the claim
because it does not address whether particular work factors caused or aggravated appellant’s
claimed condition.11 Additionally, appellant submitted evidence from a physician’s assistant.
However, lay individuals such as physicians’ assistants are not competent to render a medical
opinion under FECA.12 Consequently, this evidence cannot be considered as medical evidence
in evaluating whether she established her claim.
The Board therefore finds that as appellant did not submit sufficient medical evidence to
establish that her carpal tunnel syndrome is causally related to factors of employment.
CONCLUSION
Appellant did not meet her burden of proof in establishing her claim.

11

See supra note 8.

12

E.K., Docket No. 09-1827 (issued April 21, 2010). See 5 U.S.C. § 8101(2). See also Charley V.B. Harley, 2
ECAB 208, 211 (1949) (where the Board has held that a medical opinion, in general, can only be given by a
qualified physician).

6

ORDER
IT IS HEREBY ORDERED THAT the November 9, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 10, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

